Title: To James Madison from William Kirkpatrick, 10 September 1802 (Abstract)
From: Kirkpatrick, William
To: Madison, James


10 September 1802, Malaga. Forwards copy of his letter to JM of 10 Aug. Since then “you will have been advised thro’ Gibraltar, that Matters had been arranged between James Simpson Esqr. and the Emperor of Morocco, for a Continuance of Peace; I hope it may prove of long duration, tho’, the Conduct of the Emperor does not seem to be so friendly, as might have been expected after such a solemn Engagement.” A Moorish vessel loaded with wheat that called at Málaga on 28 Aug. was reportedly on its way to Tripoli, and a 2 Sept. letter from John Gavino notes that a Moorish crew had arrived at Gibraltar to take possession of the Tripolitan cruiser blockaded there and sail it to Tetuán. Encloses copy of a letter just received from Richard O’Brien “by which you will observe, that the French have forced the Dey [of Algiers], to Come into their Terms in every Respect.” Commodore Morris sailed from Málaga on 26 Aug. with the Enterprize, convoying twenty-eight American and Swedish ships to Leghorn. The Boston arrived the same day; “after taking a Supply of Spirits Water &ca.” it proceeded on 3 Sept. to Gibraltar to procure provisions for the voyage home.
 

   
   RC (DNA: RG 59, CD, Málaga, vol. 1). 2 pp. Enclosure not found.



   
   A full transcription of this document has been added to the digital edition.

